Fourth Court of Appeals
                               San Antonio, Texas
                                   November 10, 2022

                                   No. 04-22-00104-CV

                             IN THE INTEREST OF J.M.T.

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00140
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
      Intervenors N.S. and G.F.’s motion for immediate issuance of mandate is GRANTED.
The mandate in this appeal was issued on November 9, 2022.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court